—In a negligence action to recover damages for personal injuries, loss of services, etc., the appeals are from a judgment of the Supreme Court, Kings County, entered February 13, 1970, against appellants upon a jury verdict of $40,000 in favor of plaintiff Rita Kurland Linder and of $3,000 in favor of plaintiff Michael Kurland. Judgment reversed, on the law, and new trial granted, limited to the issues of damages, with costs to abide the event, unless, within 30 days after entry of the order to be made hereon, plaintiff Rita Kurland Linder shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict- in her favor to $25,000 and to the entry of an amended judgment in accordance therewith and plaintiff Michael Kurland shall similarly serve and file a written stipulation consenting to reduce the verdict in his favor to $1,000 and to the entry of an amended judgment in accordance therewith, in which event the judgment, as so reduced and amended, is affirmed, without costs. In our opinion, the verdict in favor of plaintiffs was excessive to the extent indicated herein. Hopkins, Acting P. J., Munder, Latham, Gulotta and Brennan, JJ., concur.